Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 
Response to Amendments  
The amendment filed on 04/22/2021 has been entered. Claim 11 has been cancelled. Claims 6, 8 – 10, and 12 are pending. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (WO2013/100148), using US2014/0352851 as the English translation) in view of Aberg (“Trace elements and the control limits in ductile iron”), as evidenced by ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”, and in further view of Evans (“Factors Influencing the Formation of Pinholes in Gray and Ductile Iron”)
 
Regarding claim 6 and 10, Fukumoto teaches a spheroidal graphite cast iron [abstract] having a composition comprising:

Element
Claimed Invention (wt %)
Fukumoto (wt%)
Relationship
Found
Carbon (C)
3.3 to 4
3.6 – 3.8%
Falls within
0020, 0021
Silicon (Si)
2 to 3
2.0 – 2.6%
Falls within
0022, 0023
Phosphorus (P)
Not more than 0.05
0.05% or less
Falls within
0034, 0035
Sulfur (S)
Not more than 0.02
0.02% or less
Falls within
0036, 0037
Manganese (Mn)
Not more than 0.8
0.5 to 0.7%
Falls within
0026, 0027
Copper (Cu)
Not more than 0.8
(not including 0)
0.5 – 1%
Overlaps
0028, 0029
Magnesium (Mg)
0.02 to 0.06
0.03 – 0.05%
Falls within
0024, 0025
Balance Iron (Fe) and impurities

-

-

Meets 

Abstract


**It is noted that Fukumoto teaches the presence of Tin (Sn). However, Fukumoto teaches that Sn is not “indispensable” and therefore could have a value of 0% by mass [0030, 0031]
With regards to the ranges of copper taught in Fukumoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of the overlapping portions of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)


Aberg teaches the presence and effects of trace elements in ductile iron including vanadium, niobium, and titanium [Introduction, paragraph 1]. Further, Aberg teaches that to avoid the detrimental influence of these trace elements, concentration limits must be (in wt%) [Table 2]: 
	Vanadium – 0.02 or less, which overlaps with the claimed range 
	Niobium – 0.01 or less, which overlaps with the claimed range  
	Titanium – 0.2 or less, which overlaps with the claimed range
Further still, Aberg teaches the typical maximum amount of trace elements including vanadium, niobium, and titanium [Table 1]. These values are (in wt%):
Vanadium – 0.010 %, which falls within the claimed range 
Niobium – 0.003%, which falls within the claimed range 
Titanium – 0.017%, which falls within the claimed range.

Therefore, the person of ordinary skill would have a reasonable expectation that both vanadium, niobium, and titanium were among the “inevitable impurities” of Fukumoto. This expectation is further supported by the ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”. The ASM handbook discloses, on page 181, that vanadium is typically found in an amount of less than 0.04%, which overlaps with the claimed range; niobium is typically less than 0.001% with a maximum of up to 0.005%, which overlaps with the range; and titanium is typically less than 0.07%, which overlaps with the claimed range. 
Further still, the ASM handbook teaches that these impurity elements typically arise from steel scrap (and pig-iron) which Fukumoto explicitly teaches are used as starting materials [Fukumoto, 0057]. 

Given that the upper limit ranges for vanadium, niobium, and titanium of the claimed invention are similar to the “maximum limits to avoid detrimental effects” as taught by Aberg, and that there is a reasonable expectation of their presence as unavoidable impurities, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have optimized Fukumoto such that the maximum amounts of vanadium and niobium present in Fukumoto were at most 0.02% for vanadium, and preferably less, and at most 0.01% for niobium, and preferably less, and at most 0.2% titanium, and preferably less, as taught by Aberg, which overlap with the claimed ranges. This would ensure that these impurities would not have a detrimental influence on the mechanical properties of the ductile cast iron. That is, a person of ordinary skill in the art would have motivation to intentionally control the amounts of vanadium, niobium and titanium, likely to be present as impurities, so as to avoid their detrimental influence on the mechanical properties of the ductile cast iron. 
Additionally, while Aberg teaches many other elements that may be present in minute quantities in cast iron, these elements would also be considered “inevitable impurities” that would not be expected to affect the tensile strength and/or elongation. 



	Evans teaches/discusses factors affecting the formation of pinholes in ductile cast iron [Title]. Evans teaches the pinhole formation is a problem that affects the surface quality of ductile cast irons [page 3, “background problem”]. Evans further discloses that normal nitrogen amounts in cast iron are about 80 ppm (~0.008%) which overlaps/meets the claimed range [page 3, paragraph 6], and teaches that normal amounts of nitrogen with magnesium treatment do not cause pinholes [page 3, paragraph 
	Therefore, there is a reasonable expectation to a person of ordinary skill in the art that nitrogen would be present in the alloy composition of Fukumoto in an amount that meets/overlaps the claimed composition range, as taught by Evans. Further, as taught by Evans, it would have been obvious to a person of ordinary skill in the art to have controlled the amount of nitrogen in the alloy composition of Fukumoto to a normal amount (~80 ppm) or less in order ensure that pinholes were not caused by nitrogen release.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the alloy of Fukumoto and minimized the pinhole occurrence (i.e. reducing the gas defect area towards 0%) by optimizing the mold materials and mold variables, as taught by Evans. As taught by Evans, pinhole occurrence is a well-known problem that affects surface quality and the mold materials used and the mold variables selected have the greatest influence on the volume/amount of pinhole occurrence and the variation of pinhole occurrence. 
	
Furthermore, given that the amounts of titanium, vanadium, niobium, and nitrogen as taught by Evans and Aberg overlap with the claimed range, the total amount of Ti, V, and Nb and the ratio of Ti, V, and Nb to N, would also overlap as follows: 
Element/Ratio
Claimed Invention
Aberg/Evans
Reference
Relationship
Titanium (Ti)
0.01 – 0.04%
0.2% or less
Aberg
Overlaps
Vanadium (V)
0.001 – 0.01%
0.02% or less
Aberg
Overlaps
Niobium (Nb)
0.001 – 0.01%
0.01% or less
Aberg
Overlaps
Nitrogen (N)
0.004 – 0.008%
~0.008%
Evans
Overlaps

0.015 – 0.045
0.00 – 0.23
Aberg
Overlaps
(0.29Ti + 0.27V + 0.15Nb)/N
0.8 – 2.0 
0.0 – 8.1
Evans/Aberg
Overlaps 



Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP § 2144.05.I). 

Regarding claim 8, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches several compositions in which phosphorus (P) and sulfur (S) are both above 0.005%. [See Table 1, Examples A, B, D, E].

Regarding claim 9, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches that manganese (Mn) is 0.5 – 0.7% [0027] and copper (Cu) is not less than 0.5 – 1% [0029], meeting the claimed limitations.

  Regarding claim 10, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches that the cast iron has a tensile strength of 650 MPa or more [0047], which falls within the claimed range and an elongation 12% or more [0048], which falls within the claimed range. 

Regarding claim 12, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Although Fukumoto in view of Aberg and Evans does not explicitly teach “a tool life improvement rate of not less than 1.1 times”, it teaches a highly similar chemical composition. Products of identical chemical composition cannot have mutually exclusive properties (See In re Spada, 911 F.2d prima facie expectation that a tool formed from the composition (as determined to be obvious over the teachings of Fukumoto, Aberg and Evans) would be capable of a tool life improvement rate of not less than 1.1 times when subject to the particular conditions as claimed, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered and are persuasive. 

In response to applicant’s arguments (page 5, bottom) that a person of ordinary skill in the art would not add/control the amount of titanium disclosed in Wang to Fukumoto to achieve the claimed invention because Wang teaches that nitrogen causes pores/pinholes above 0.009% which is outside of the claimed range of nitrogen. The examiner agrees. The examiner agrees that Wang teaches that above 0.009%, nitrogen causes pinholes/pores, which is outside the claimed range, and therefore a person of ordinary skill in the art would not add the amount of titanium disclosed in Wang, if nitrogen were present in an amount that overlapped with/met the claimed range. 
In response to applicant’s arguments and supporting data (page 6 – 8) that a gas defect ratio of 11% or lower would not inherently be in present in Fukumoto even if the total amounts of titanium, vanadium, and niobium were present in overlapping manner to the claimed invention in claim 5 (specifically, see chart of page 8) or that lower nitrogen necessarily results in a lower gas defect area ratio (page 9, middle). The examiner agrees. The examiner agrees that based on the chart provided, the gas defect ratio of 11% or lower would not necessarily be present in the cast iron of Fukumoto even with an overlapping total amount of titanium, vanadium, and niobium. However, based on this chart, 

    PNG
    media_image1.png
    558
    837
    media_image1.png
    Greyscale
As can be seen from Chart 1 and Chart 2, the data presented in Table 2 of the Instant Invention shows several comparative examples with “total Ti, V, and Nb amounts” and “Expression (1)” values that are within the claimed range, yet have gas defect area ratio that are outside of the claimed range. Further still, there are also several comparative examples with “total Ti, V, and Nb amounts” and “Expression (1)” values that are outside the claimed range, yet have gas defect area ratio that are within the claimed range. Therefore, while the examiner agrees that the cast iron of Fukumoto alone would not necessarily have a gas defect area ratio that met the claimed range as a result of having an overlapping composition, the examiner disagrees that the “total Ti, V, and Nb amounts” and “Expression (1)” values claimed have criticality or result in unexpected results vis-à-vis the gas defect area ratio. 


    PNG
    media_image2.png
    552
    863
    media_image2.png
    Greyscale
	
The previous rejection of Fukumoto (WO2013/100148), using US2014/0352851 as the English translation) in view of Wang (“Effects of Nitrogen in Iron Castings and its Elimination Methods”) and in further view of Aberg (“Trace elements and the control limits in ductile iron”), as evidenced by ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”)

However, upon further consideration, a new rejection is made in view of Fukumoto (WO2013/100148), using US2014/0352851 as the English translation) in view of Aberg (“Trace elements and the control limits in ductile iron”), as evidenced by ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”, and in further view of Evans (“Factors Influencing the Formation of Pinholes in Gray and Ductile Iron”)
Aberg teaches that vanadium, niobium, and titanium are commonly/typically found in cast irons, in an overlapping amount with the range claimed. Further, as evidenced by the ASM Handbook, the presence of these elements typically arise from the use of steel scrap (and pig-iron) which Fukumoto explicitly teaches are used as starting materials [Fukumoto, 0057]. Therefore, there is a reasonable 
In total, there is a reasonable expectation that vanadium, niobium, and titanium would be present in the cast iron of Fukumoto in impurity amounts, as evidenced by Aberg and the ASM Handbook, and further supported by Fukumoto [Fukumoto, 0057] and still further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have controlled (that is “intentionally controlled” as claimed) the impurity amounts, in order to avoid the detrimental effects of said elements. 
	Further still, Evans teaches that nitrogen is typically found in cast iron in amounts that meet/overlap with the claimed range (80 ppm – 0.008%) and that nitrogen in this amount is not responsible for pinholes with the presence of magnesium in treatment (Fukumoto has a highly similar amount of magnesium). Furthermore, Evans also discloses that pinholes are well known to affect the surface quality of ductile cast iron and that careful control of the mold materials and the mold variables has the most effect on reducing the occurrence and variance of pinholes. Therefore, it would have been obvious to a person of ordinary skill in the art to have optimized the spheroidal cast iron of Fukumoto in order to improve the surface quality of the cast iron by minimizing/reducing the gas defect area ratio, as taught by Evans. As further taught by Evans, this minimization/reduction of the gas defect area ratio can be achieved by careful control of the mold materials and mold variables. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2018/0112294 – Teaches cast iron with similar tensile strength, composition, high Young’s modulus
US2016/0160325 – Teaches cast iron with similar tensile strength, elongation, and composition
US 6,866,726 – Highly similar composition, tensile strength, and elongation
US 5,346,561 – Highly similar composition
US 4,990,194 – highly similar composition and high elongation


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/AUSTIN POLLOCK/               Examiner, Art Unit 1737        


/ALEXANDRA M MOORE/               Primary Examiner, Art Unit 1731